OFFICE OF THE ATTORNEYGENERALOF TEXAS
                        AUSTIN




BonarableBiollud8. l4orri8
OQuntyAttorRef
AsMtrculQ Qounty
ClaaQeI Tesur

R6u   sir:
                                                                   318



lirmorable Riohard 9. Yarria,   Page f2


          payable to and to be approved by the Coun-
          ty Board of Trusteea or the reopeotire
          oountiea and oondltioaed for the raitbful
          perlommnoe of hlrr duties.   TBe salary ot
          the ex offiolo  Sapwiatendents at Pub110
          InStrWtion in rL1 OOUlltie8 in Texse shall
          be, from and after September 1, 19SQ, paid
          imrtb     State and Couuty Available School
          FunQ."

           Artiole 5888, BevimQ Civil Statutes, lo%, au amend-
ed,by   the 44th Legislature, SecondCalled Sessian,anQ ooatain-
ad in the anma ohapterwith tlm aforementioned assmdprent, pro-
ridslr Sor a salary to-be paiQ the lx oifioio county supsrinten-
dent, not to sraeaQ Blne HtkuQlvQDollara (8900) a year.
          Art1010 P300, Revised Qiril Statutes,192S, and fto
relevant prorl8ion pertainingto the oifloeand trareliag6x-
patuo of the oouuty wumrfatsndent urovides:
                I)* * * * In resring the anma per
          capita apportionumnt to the bobools, t&
          aouzity eobool trurrtees &all aleo make an
          anaual allowanoeeut.of the State and Own-
          ty avallablo rund8 for salary ang sxp8neea
          of t&i offbe    of the oounty superintenQent,
          and the ma68 shall be prorated totha schools
          conah& undmtthe aqpeniaion of the oowty
          eohool sapertitandaat.    The oowemaatio~
          hvain prorideQ for shall be paid monthly
          uponths orQeroftheoounty       sohooltrxmteea~
          PForiQed, thf& th8 aai~y iOr tb Panth Or
          September shall not be paid until the county
          superintendent pmeente a reoelpt from the
          state Soperlntendeixt alaowIngthat he has
          made all reports required of him. The ooan-
          ty board of truetoes nay mke enoh further
          prorisloa ae it deems neoseaary for oifioe
          and trateliDg expenaee~for the.county 8uper-
          lntcmdent and any arrslfstant he amy hares
          proplded that sxpenQltare8 for ofiiee enQ
          tiaveling   expeees shall no4 fx$ezd*tFee
          handreQ dollars per emuam*             .
          utiole   Sk399, RsriseQ Civil Statutes, 19ZS, aa &ad-
sd, and Its relevant prorf8ion, In part, read6 ee r0umm
Bonorabls Riobard S. Mwrle,                     Page S


                     "(a)  kt the oloee or eaob month OS
               hia tenure of orrime ouoh orfioer~ afiaed
               herein who ie oompeasated on a fee basis
               shell make ao part of the report now ra-
               quired by law, au 1tePlieeQ and eworn etete-
               meut of all the aotaal and neoeeeery ex-
               peneee InaurroQ by hln~in the oondaat of
               his offloe,  8uoh aa stcrtiozmrf, atsmpe,
               telephone,prexahmaon 0rrioidl*8 bonde,
               inolodingtha ooet of ewety bonds ror
               hle      Deputies,          pratium on fire,    burglary,
               theft,        robbery lnellrrsoo        proteotiag     pub-


           T&a oounty hul@e would not, unQer the uoonrtitotlon,
be allowed to hold two onthee (with oertaln exaeptione not
lnollraing the amnty euperlnten6ent)   and when aotiog as ex of-
tioio aounty superintendent he la nqa4     aeeumiug addltloual
dutieo imposed upon him by law. Eblnga eountyofffoer       enQ
ruusd in t& MaxiaamFee Bill Statutes,    this Departlrnthas
oonefetuitly
           ruled that euoh ealaryalloweQto tIm eouaty JM
a8 ex ortioio oouaty eaperintenQant     by the oouuty eobool trustees
ia la be inalaQded in oatput-     ‘khe m&x%mum and exoese Sees aUrn-
84 to be retaUeQ by e&Q oounty orrhm.          me etatuke   are ll-
lent as to expreeelyallowingoffioeand travelingexpqwe to
an ex ottloioooanty euper%ntendeat,
                                  bowever,suoh ottiorrand
 traveling expeneee as provided in the provislo5    of  Artfole      eOO0,
supra, and allowed to tha oouuty superintendent, woMQ laplledly
be authorized to be paid to the county JUQ&e,being neOsBearily
 iuaidental to his parformanae of tha awe8 0r that orfloe.
i+&ere. any orrioe, and travellug expenee lo alloueQ to the c#maty
JuQ$e by the eoanty eohool trusteea,    it ie our rier    that    only
the aoteal and neoeseery tari08 and traveling     expense     inotrrrd
nat   to   exoead       Threei   Fiuntia      Dolhru     pu   mawa,   would   be   authodz-
ed and that euoh erpenee ehould be luaJ.uQed in the monthly repcdt
g;~eaoounty    judge undur the protieione of Artlols 8899, as
           If for M other reason, epch is in keeping with a goa-
eral p&i~ policy adopted by the Lagielatlrre, that where ef-’
pouete are aathorieed *not to axoeeQ* a oertaln aemant, ouly the
aatual and neoeeearilir lnotlrred expense ie Want.

           It is, therefore, the opinion of tbisr DepartEeI%t that
euoh actual and neoeeearp OffiC38 and traveliu6 srpenee aUowOd
Soaorable   Riohad     S.   Morris,   Paga   4



to the aounty    &aQgsas ex ofiioio   oounty e8&perlnteedmt elald
be shovm on him imathly report     required by article 88s@,Re-
riea,d Civil  Statutes, 193930, as amended.

            Trusting    the abow awwre           your queetion,   +o mti

                                                     loure rery tnlly